DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“gas supplying unit” in claim 10-15 interpreted as a gas supply nozzle, gas supplying line, and gas storage unit [0088] or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (prev. presented US 2015/0373783), in view of Kim (prev. presented  KR-10-2013-0025144 citing machine translation provided 05/06/2022), and Pharand (prev. presented US 2015/007575).
Regarding claim 1, Kitagawa teaches a substrate supporting apparatus (abstract Fig 1) comprising: a supporting plate (inner portion 3a Fig 2 and plate 6 Fig 1) for supporting a substrate (W Fig 1); a side ring arranged to surround at least a part of a side surface of the supporting plate (outer portion 3b Fig 2 and 18 Fig 2) and including a first through hole [0053]; a focus ring (5 and 20 Fig 2) arranged on the side ring (Fig 2). Kitagawa teaches a temperature control ring (22 Fig 2) but fails to teach the first circulation channel, the second through hole, and the coupling bolt. Regarding the first circulation channel and the second through hole, in the same field of endeavor of plasma processing apparatuses (abstract), Kim teaches that the temperature of the focus ring (280 Fig 2) is controlled by a first circulation channel (281 Fig 2 [0047]) as an alternative to a temperature control ring in a ring below the focus ring (Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kitagawa to include the circulation channel for circulating a temperature control fluid in the focus ring because this represents a simple substitution of one known element (temperature control via fluid flow ring of Kim) for another (temperature control ring of Kitagawa) to achieve predictable results (temperature control of the focus ring in a plasma processing apparatus). Regarding the through hole, Kim has taught the inlet through the bottom of the focus ring (line 295 Fig 2) and to a source below the support. Therefore in the combination this includes connection of the first and second through holes to allow for the flow of the liquid as taught by Kim. The combination fails to teach the coupling bolt penetrating the side ring and fixing the side ring and the focus ring to each other because Kim teaches a line through which they are coupled but fails to teach the structure of this flow line. In the same field of endeavor of a substrate support with fluid temperature control (abstract), Pharand teaches that the connector for fluid feed in the support plate includes a hollow bolt [0127]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to include a hollow bolt as the connector for the fluid conduit of the temperature control fluid in the focus ring because Pharand demonstrates successful results with this structure as a connector and fluid inlet for a substrate support [0127].
Regarding claim 2, the combination remains as applied to claim 1 above. Pharand teaches that the coupling bolt comprises a head (894a Fig 8b), a first part connected to the head and corresponding to the first through hold (upper portion of 894b Fig 8b). Pharand teaches a second part connected to the first part (lower portion of 894b Fig 8b) and a hollow penetrating the head, first part, and second part (Fig 8b hollow is shown not numbered). Regarding the parts corresponding to the first and second through holes, this is a result of the combination in which the hollow bolt replaces the through line 295 of Kim.
Regarding claim 4, the combination remains as applied to claim 2. In the combination as applied, a first temperature control fluid is supplied to the first circulation channel through the hollow.
Regarding claim 5, Kitagawa teaches the side ring (3b Fig 2) comprises a second circulation channel for circulation of a second temperature control fluid (2f Fig 2 [0042]).
Regarding claim 6, Kitagawa teaches the supporting plate (3a Fig 2) comprises a third circulation channel for circulation of a third temperature control fluid (2e Fig 2 [0042]) and at least two of supply of the first temperature control fluid, supply of second temperature control fluid, and supply of the third temperature control fluid are controlled independently [0042] (note taught as independent temperature control and cooling mechanisms).
Regarding claim 7, Kitagawa fails to demonstrate an inlet or outlet for the second temperature control fluid (fluid flowing in 2f Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the inlet and outlet extend through the bottom of the ring 3b because Kitagawa teaches other connections are fed through the bottom (see electrical connection fed through the bottom of 3b in Fig 2). Kim in the combination as applied has taught feeding the first fluid through the bottom of the side also (see line 295 in Fig 2). In the combination as applied, this line is fed through the through hole shown in Kitagawa Fig 2 as the first inlet and outlet and is the position of the coupling bolt. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the second inlet and outlet because the flowing fluid requires an inlet and outlet to flow and to include these outside of the first inlet and outlet (outside of the through hole in Fig 2 of Kitagawa) because this represents a mere rearrangement of parts and because the flow channels of the second fluid are demonstrated as outside of the first fluid flow channel (inner hole). 
Regarding claim 8, the combination remains as applied to claim 7. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to further modify the second inlet and outlet to also include hollow coupling bolts because the combination has demonstrated these as a sufficient alternative for the introduction of cooling fluid in the substrate support. Further this represents a duplication of parts of the hollow bolt to provide additional coupling points for the focus ring and side ring.
Regarding claim 9, the claim represents a product by process in which the process for selecting the material of the coupling bolt is claimed. See MPEP 2113 The bolt of the combination has a material and it the same as the claimed material of the bolt. It is noted that the claim does not require how these factors affect the determination. For example a material with a different or matching thermal expansion may be used. Further, it would have been obvious to choose materials which are expected to tolerate the processing conditions to avoid known sources of failure.
Regarding claim 10-11, the combination remains as applied to the analogous limitations of instant claim 1. Kitagawa teaches a process chamber (1 Fig 1), a gas supply unit (nozzle 16e, line 15a, source 15 Fig 1), and application of RF power in the process chamber to excite the process gas [0026]. Kitagawa fails to teach an antenna. Kim teaches plasma generation using RF with an antenna (430) in the process chamber (Fig 2) [0044-0045]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kitagawa to include this source of RF plasma generation because Kitagawa has already taught forming the plasma with RF power and this is a functional alternative for the same purpose.
Regarding claim 12, Kitagawa teaches the side ring (3b Fig 2) comprises a second circulation channel for circulation of a second temperature control fluid (2f Fig 2 [0042]). Kitagawa teaches the supporting plate (3a Fig 2) comprises a third circulation channel for circulation of a third temperature control fluid (2e Fig 2 [0042]) and at least two of supply of the first temperature control fluid, supply of second temperature control fluid, and supply of the third temperature control fluid are controlled independently [0042] (note taught as independent temperature control and cooling mechanisms).
Regarding claim 13, Kitagawa fails to demonstrate an inlet or outlet for the second temperature control fluid (fluid flowing in 2f Fig 2). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the inlet and outlet extend through the bottom of the ring 3b because Kitagawa teaches other connections are fed through the bottom (see electrical connection fed through the bottom of 3b in Fig 2). Kim in the combination as applied has taught feeding the first fluid through the bottom of the side also (see line 295 in Fig 2). In the combination as applied, this line is fed through the through hole shown in Kitagawa Fig 2 as the first inlet and outlet and is the position of the coupling bolt. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the second inlet and outlet because the flowing fluid requires an inlet and outlet to flow and to include these outside of the first inlet and outlet (outside of the through hole in Fig 2 of Kitagawa) because this represents a mere rearrangement of parts and because the flow channels of the second fluid are demonstrated as outside of the first fluid flow channel (inner hole). 
Regarding claim 14, the combination remains as applied to claim 13. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to further modify the second inlet and outlet to also include hollow coupling bolts because the combination has demonstrated these as a sufficient alternative for the introduction of cooling fluid in the substrate support. Further this represents a duplication of parts of the hollow bolt to provide additional coupling points for the focus ring and side ring.
Regarding claim 15, the claim represents a product by process in which the process for selecting the material of the coupling bolt is claimed. See MPEP 2113 The bolt of the combination has a material and it the same as the claimed material of the bolt. It is noted that the claim does not require how these factors affect the determination. For example a material with a different or matching thermal expansion may be used. Further, it would have been obvious to choose materials which are expected to tolerate the processing conditions to avoid known sources of failure.
Claim 3 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa in view of Kim, Pharand, and Miyagawa (prev. presented US 2008/0239691).
Regarding claim 3, the combination of Kitagawa in view of Kim and Pharand remains as applied to claim 1 and 2 above. The combination fails to teach the inclusion and position of threads in the holes and on the bolt. Addressing the same problem of coupling an edge ring to a substrate support using a bolt (25 Fig 2), Miyagawa teaches an initial portion without threads that passes through a through hole without threads and connected to the head end of the bolt and an end portion that is threaded to be screw coupled (26 Fig 2 and [0043]). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include this threaded end and unthreaded portion of the bolt because in the bolt of the combination because Miyagawa teaches this is the structure of a connecting bolt and because the reduced portion of threading increases the speed at which the connection may be made. Regarding the combination as applied, the bolt is inverted compared to the arrangement of the bolt of Miyagawa and therefore the threaded portion is in the second through hole (where end portion of the bolt is). 
Regarding claim 16, the combination of Kitagawa in view of Kim and Pharand remains as applied to the analogous limitations of instant claims 1 and 10 above. Further the combination of Kitagawa in view of Kim, Pharand, and Miyagawa as applied to the analogous limitations of instant claim 3 is also applied. Regarding the screw fit end, Miyagawa has taught this (end 26 Fig 2 and [0043]) and the jamming fit end (press fit end) is also taught by Miyagawa (head of the bolt is inserted and fitted [0043]). It would have been obvious to use this connect because the combination has taught it is a functional alternative for the delivery of the liquid and the connection of the structures. 
Regarding claim 17, Kim in the combination as applied has taught feeding the first fluid through the bottom of the side also (see line 295 in Fig 2). In the combination as applied, this line is fed through the through hole shown in Kitagawa Fig 2 as the first inlet and outlet and is the position of the coupling bolt.
Regarding claim 18, the claim represents a product by process in which the process for selecting the material of the coupling bolt is claimed. See MPEP 2113 The bolt of the combination has a material and it the same as the claimed material of the bolt. It is noted that the claim does not require how these factors affect the determination. For example a material with a different or matching thermal expansion may be used. Further, it would have been obvious to choose materials which are expected to tolerate the processing conditions to avoid known sources of failure.
Response to Arguments
Applicant's arguments filed 07/29/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p9-10) that it would not have been obvious to modify Kitagawa to use the circulation channel and through holes of Kim in Kitagawa because doing so would change the principle of operation of Kitagawa. Examiner respectfully disagrees. As noted in the rejection, the modification is to replace the heater of Kitagawa with the heater of Kim because they are functional alternatives for the same purpose of heating the focus ring. Therefore, the combination is obvious. Applicant’s arguments appear to be from the position that the combination requires both heaters to be present, which is not the case. Regarding the argument Kim does not teach through holes in a focus or side ring, the cited line 295 of Kim is a “fluid supply line” and is shown as passing through the ring and supporting structures (Fig 2). A person of ordinary skill in the art at the time the invention was filed would have understood Kim to teach and suggest supply holes through the ring and support structure for the supply of the fluid. Further, as noted above, Kitagawa demonstrates through holes for the supply of electricity to the electric heater. This further demonstrates that the prior art recognizes the use of through holes for flow to the heater (flow of electricity for the electric heater of Kitagawa and flow of fluid for the fluid heater of Kim). Regarding applicant’s arguments regarding the drawing being a diagram drawing, it is respectfully noted that a person of ordinary skill in the art would understand the line connecting switch 222 with electrode 220 as traveling through the substrate support and through the layer containing the heater. Therefore this argument in addition to the demonstration of Kitagawa with the supply through holes renders the argument not persuasive. Assuming arguendo that applicant is correct the line does not require positioning through the support, this still represents a mere rearrangement of parts of the supply line position. Regarding Pharand (reply p11), the combination of Kitagawa in view of Kim teaches the liquid supply line (line 295 of Kim). Pharand has been cited to demonstrate the use of a hollow bolt for fluid supply to a plate through which fluid will be flowed (analogous to the ring fluid heater of Kim). The inclusion of the bolt is not specifically to secure the ring as applicant’s arguments suggest. It is to provide the required fluid supply. 
Applicant’s remaining arguments rely on the alleged failing of the art to render obvious the independent claims which have been addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5376213 teaches fluid flow lines through the substrate support (Fig 2 and 4). US 6991701 teaches fluid flow to the substrate support through the support (Fig 1, lines 7 and 8).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716    

/KEATH T CHEN/Primary Examiner, Art Unit 1716